Name: Commission Regulation (EEC) No 2756/92 of 22 September 1992 introducing a countervailing charge on apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/26 Official Journal of the European Communities 23 . 9. 92 COMMISSION REGULATION (EEC) No 2756/92 of 22 September 1992 introducing a countervailing charge on apples originating in Chile conditions specified in Article 26 (1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Chile can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1754/92 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2580/92 (3), as amended by Regulation (EEC) No 2636/92 (4) intro ­ duced a countervailing charge on apples originating in Chile ; Whereas for apples originating in Chile ; there were no prices for six consecutive working days ; whereas the Article 1 Regulation (EEC) No 2580/92 is hereby repealed. Article 2 This Regulation shall enter into force on 23 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . O OJ No L 180, 1 . 7. 1992, p. 23. 0 OJ No L 258, 4. 9 . 1992, p. 12. (4) OJ No L 265, 11 . 9 . 1992, p. 31 .